UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6267


DARREL A. WHITE,

                      Plaintiff - Appellant,

          v.

OFFICER M. OWENS, a/k/a M. Ownes,

                      Defendant - Appellee,

          and

WARDEN BRYAN WATSON; CAPTAIN ANDERSON; NURSE HARBER,

                      Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:10-cv-00514-MFU-RSB)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrel A. White, Appellant Pro Se. John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrel White appeals the jury verdict in his 42 U.S.C.

§ 1983 (2006) action in favor of defendant M. Owens.                                 White

argues that the verdict is not supported by the evidence adduced

at trial, that the trial judge erred in failing to properly

respond    to    the      jury’s   request          for   supplemental      information

during deliberations, and that the jury was biased against him.

He also appeals the district court’s denial of his post-judgment

motion for a new trial and to set aside the verdict.

            The record does not contain a transcript of the jury

proceedings.         An appellant has the burden of including in the

record on appeal a transcript of all parts of the proceedings

material to the issues raised on appeal.                     Fed. R. App. P. 10(b);

4th Cir. R. 10(c).           An appellant proceeding on appeal in forma

pauperis is entitled to transcripts at government expense only

in   certain     circumstances.           28       U.S.C.    § 753(f)      (2006).      By

failing to produce a transcript or to request or qualify for the

production      of   a    transcript      at       government    expense,       White   has

waived    review     of    the   issues    on       appeal   that    depend      upon   the

transcript      to   show    error.        See       generally      Fed.   R.    App.    P.

10(b)(2); Keller v. Prince George’s Cnty., 827 F.2d 952, 954 n.1

(4th Cir. 1987).          As no error appears on the record before us,

we affirm the jury’s verdict.



                                               2
           Insofar as we are able to review the district court’s

order denying White’s post-judgment motions in the absence of a

transcript, we have reviewed the available record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by   the     district     court.          White     v.    Owens,        No.

7:10-cv-00514-MFU-RSB (W.D. Va. Mar. 20, 2012).                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                AFFIRMED




                                    3